DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.

Status of the Claims
Claim 34 is new.
Claims 1-34 are pending.
Claims 11-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 March 2021.
Claims 1-10 and 34 are examined herein.
Claims 1-10 and 34 are rejected.

Applicant’s Response
Applicant's response, filed 16 May 2022 has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
In this Office Action the text presented in italics pertains to the Applicant’s explicit recitations in the substitute Specification filed on 15 October 2021 and in the amended claims presented with the response filed on 16 May 2022.

Priority
This Application is a National Stage Application of PCT/US2016/040437 filed 30 June 2016. Applicant’s claim for priority to US 61/187,683 filed on 1 July 2015 and US 62/257,406 filed on 19 November 2015 is acknowledged.
Priority is acknowledged and granted for claims 1-10 and 34.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16 May 2022, 12 September 2022 and 4 October 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. Signed copies of the documents are included with this Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These are new grounds of rejection and are based on further consideration of the claims herein.
Claim 1, lines 12-13 (step e) recites: “(e) measuring on said platform the gene expression levels of a plurality of genes in each of said biological samples from steps (a), (b) and (c).”
The metes and bounds of claim 1 are unclear with respect to the “platform” used to measure the gene expression levels. This limitation is indefinite as the claim fails to particularly point and distinctly claim what does the platform comprises. The claim is directed to a method of making a classifier for a platform. However, “platform” can include within its scope, hardware and software or any combination thereof and the claim fails to set forth what constitutes the “platform”. While the Specification at page 14, lines 1-5 defines the term “platform” as “an apparatus (e.g., instrument and associated parts, computer, computer-readable media comprising one or more databases as taught herein, reagents, etc.) that may be used to measure a signature, e.g., gene expression” and, the claims are read in light of the Specification, limitations from the Specification cannot be read into the claims. One of ordinary skill would not recognize how the step of measuring gene expression levels is performed because the claim fails to describe what constitutes the platform used for said purpose.
Claim 1, lines 14-18 (step f) recites: “(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values, to thereby make the classifiers for the platform, wherein said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier are generated together”.
Firstly, the metes and bounds of claim 1 are unclear with respect to the step of “generating a classifier” based on normalized gene expression values. The particular aspects of what is required in this step are not clearly set forth. The claim is directed to a method of making a classifier for a platform. The Specification at page 12, lines 32-35 through page 13, lines 1-7 describes: “As used herein, the terms “classifier” and “predictor” are used interchangeably and refers to a mathematical function that uses the values of the signature (e.g., gene expression levels for a defined set of genes) and a pre-determined coefficient (or weight) for each signature component to generate scores for a given observation or individual patient for the purpose of assignment to a category”. However, a “classifier” within its scope is not limited to mathematical function but includes also an algorithm. Further, while the claims are read in light of the Specification, limitations from the Specification cannot be read into the claims. The broadest reasonable interpretation of claim 1 is that it requires the generation of a mathematical function or algorithm based on normalized gene expression values. The step of generating a classifier based on normalized gene expression values is not set forth such that one of skill would recognize what this step requires. The claim fails to clearly describe the steps required to generate a classifier based on normalized gene expressions values and the claim fails to clearly describe what aspect of normalized gene expression values are being used in generating a classifier. Secondly, the metes and bounds of claim 1 are unclear with respect to the “bacterial classifier”, the “viral classifier” and the “non-infectious illness classifier”. The categorization of bacterial, viral and non-infectious illness as it applies to a mathematical function or algorithm (classifier) is unclear. As just explained, a classifier reads on a mathematical function and an algorithm. Step (f) of the claim recites that the bacterial, viral and non-infectious illness classifier are generated based on normalized gene expression values measured for genes present in a biological sample obtained from a subject. See steps (a)-(d). However, the claim fails to recite the steps involved in the generation of said classifiers (see above) and the claim fails to describe what is the criteria for categorizing the classifiers as “bacterial”, “viral” and “non-infectious illness”. One of ordinary skill would not recognize what the generated “bacterial classifier”, the “viral classifier” and the “non-infectious illness classifier” include because there is no definition neither in the claim or the Specification for each of these classifiers and the claim fails to clearly set forth how are each of these classifiers generated, what constitutes these classifiers and how they discriminate between a bacterial, a viral and a non-infectious disease.
Claim 2 recites: “The method of claim 1, wherein said measuring comprises or is preceded by one or more steps of: purifying cells from each of said biological samples obtained in steps (a), (b) and (c), breaking the cells of each of said biological samples obtained in steps (a), (b) and (c), and isolating RNA from each of said biological samples obtained in steps (a), (b) and (c).”
The metes and bounds of the measuring step are unclear. The recitation that the measuring steps “comprises” one of purifying cells, breaking cells and isolating RNA is ambiguous as to how these steps are included in the measurement of gene expression levels. Claim 2 depends from claim 1 and claim 1, lines 10-11 (step (d)) recites measuring gene expression levels of a plurality of genes in each sample. The steps recited in claim 2 are sample pre-processing steps required prior to the measurement of gene expression levels. As such, the measurement of gene expression levels may be preceded by said steps. However, the measurement of gene expression level cannot “comprise” purifying cells, breaking cells and/or isolating RNA. One of skill would recognize how to incorporate any of purifying cells, breaking cells and/or isolating RNA in a gene expression level measuring step. 
Claim 5 recites: “The method of claim 1, wherein said generating comprises iteratively: 
(i) assigning a weight to each of the normalized gene expression values, entering the weights and expression values for each of the genes into a classifier equation and determining a score for an outcome selected from a bacterial infection, a viral infection, and not infected, for each of the plurality of subjects, then 
(ii) determining the accuracy of classification for each outcome across the plurality of subjects, and then 
(iii) adjusting the weight until the accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein normalized gene expression values having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier onto one or more databases.”
The metes and bounds of the step of “generating” are unclear. Claim 5, depends from claim 1 which recites “(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values”. As such, the step of “generating” being limited by claim 5 is interpreted as comprising generating each of a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier based on normalized gene expression values. The claim is unclear as to how the iteration of the recited steps provide for “generating” the recited classifiers for the following reasons:
1) The recitation that the “generating” is performed by “iteratively” (i) assigning a weight to gene expression values, then (ii) determining the accuracy of classification and then (ii) adjusting the weight until the accuracy is optimized is unclear as to what is the end result of this iteration, as to what is the stop condition for this iteration and as to how the iteration of these steps arrive at the generation of a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier. The Specification at page 12, lines 32-35 through page 13, lines 1-7 describes: “As used herein, the terms “classifier” and “predictor” are used interchangeably and refers to a mathematical function that uses the values of the signature (e.g., gene expression levels for a defined set of genes) and a pre-determined coefficient (or weight) for each signature component to generate scores for a given observation or individual patient for the purpose of assignment to a category”. However, a “classifier” within its scope is not limited to a mathematical function but includes also an algorithm. As such the broadest reasonable interpretation of claim 5 is that the iteration of steps (i)-(iii) generates at least one mathematical function or algorithm (classifier) which is categorized as a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier. However, the iteration of these steps does not end in the generation of a mathematical function or algorithm.  While claim 5, lines 10 to 11 recite “to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform” this is an intended recitation. There is no positive recitation for generating a bacterial ARI classifier, a viral ARI classifier and a non-infection illness classifier. One of ordinary skill in the art would not recognize which steps need to be iteratively performed to arrive at the generation of the recited classifiers and one of ordinary skill in the art would not recognize the stop condition for said iteration. 
2) Claim 5 fails to particularly point out and distinctly claim the steps required for generating each of a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier. Claim 5 recites that the “generating” comprises (i) assigning a weight to each of the normalized gene expression values and entering said weights and the gene expression valued into a classifier equation, (ii) determining the accuracy of classification for an outcome and (ii) adjusting the weight until the accuracy of classification is optimized. The steps recited in claim 5 do not lead to the generating each of a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier. Claim 5 recites that the weights and gene expression values are entered into a classifier equation. The broadest reasonable interpretation of claim 5 is that all the expression values measured from all the biological samples are being entered into a (singular) classifier equation. None of steps (ii) and (ii) disambiguate this aspect because step (ii) pertains to the characterization of a “classification” by determining accuracy of classification of an outcome and step (iii) pertains to the optimization of classification.  One of ordinary skill would not recognize how the steps recited in claim 5 provide for generating each of the bacterial ARI classifier, the viral ARI classifier and non-infectious illness classifier. 
3) The metes and bounds of step (i) in claim 5 are unclear with respect to the recitation of “determining a score for an outcome selected from a bacterial infection, a viral infection, and not infected for each of the plurality of subject.” The terms “infection” and “score” are given their plain meaning. The term infection means the process or state of being infected and the term score means a numerical result of a test or evaluation. It is unclear what aspect of a state of being infected or “not infected” is evaluated to provide a score. The claim fails to particularly point and distinctly claim the steps for determining the score of an outcome. In addition, the claim does not recite that outcomes pertaining a bacterial infection, a viral infection and a “not infected” for each of the plurality of subjects are determined and therefore it is unclear where the outcomes being scored originate from.  Further, the metes and bounds of the term “not infected” with respect to an “outcome” of a subject are unclear. The terms “not infected” and “outcome” are given their plain meaning. The term “not infected” is an adjective which means not marked by infection and the term “outcome” is a noun which means something that follows a result or consequence. The broadest reasonable interpretation of a “not infected” outcome is a consequence not marked by infection which is unclear as to what aspect of a consequence (outcome) is being categorized as not marked by infection (non-infected). The steps for determining a score for an outcome selected from a bacterial infection, a viral infection and a “not infected” are not clearly set forth such that one of skill in the art would recognize what is being scored, how the score is determined and what are the “outcomes” being characterized by said score. 
4) The metes and bounds of step (ii) are unclear with respect to the recitation of “determining the accuracy of classification for each outcome across the plurality of subjects”. There is no recitation in the claim that the method includes a step of classifying outcomes across a plurality of subjects and therefore the claim is unclear as to what is the “accuracy” being determined for. One of ordinary skill would not recognize for what is accuracy being determined because the claim does not recite a positive active step of classifying an outcome. Further, the term “the accuracy of classification” lacks antecedent basis in the claim. To obviate the issue pertaining the lack of antecedent basis it is suggested that the claim be amended to recite “determining an accuracy of classification.” 
5) The metes and bounds of step (iii) are unclear with respect to the recitation of “adjusting the weight”. The claim does not specify which weight is being adjusted. Claim 5 step (i) recites “assigning a weight to each of the normalized gene expression values”. However, step (iii) fails to clearly set forth which weight of all the weights assigned to all the normalized gene expression values is being adjusted. The claim does not specify whether the weight of each of the normalized gene expression values is adjusted or whether only the weight of one normalized gene expression value is adjusted.  
6) Claim 5, lines 12-13 recites “wherein normalized gene expression values having a non-zero weight are included in the respective classifier”. The metes and bounds of this recitation with respect of what is the “respective classifier” in which the non-zero weight is included is unclear. Claim 5 step (i) recites assigning a weight to each normalized expression value and entering the weights to a classifier equation. The claim does not recite individual classifiers nor the claim recites that the assigned weights are associated with an individual classifier or, with an individual set of gene expression values related to a particular classifier. The claim recites that all weighted gene expression values and all weights are entered into one classifier equation. The claim fails to particularly describe the steps for generating each of the recited classifiers and, since there are no classifiers positively recited in the claim, one of skill in the art would not recognize to which is the “respective classifier” into which the non-zero weights are entered. 
Claim 5, line 14 recites: “uploading components of each classifier ono one or more databases”.
The metes and bounds of the claim 5 are unclear with respect to the recitation of the “components of each classifier” being uploaded. The is no recitation in the claim that the classifiers are associated with “components” and the claim does not recite what these components are. While the Specification at page 9, lines 16-17 describes that the components of a classifier includes “weights and threshold or confidence interval” the term “component” within the context of machine learning models is not limited to these two elements but reads on components of learning including representation, evaluation and optimization. Further, while the claims are read in light of the Specification, limitations from the Specification cannot be read into the claims. One of ordinary skill would not recognize what are the components being “uploaded” into the one or more databases.
Claim 6 recites: “The method of claim 5, wherein the bacterial ARI classifier, the viral ARI classifier and the non-infectious illness classifier are linear regression classifiers and said generating comprises converting a score of each of said classifiers to a probability.”
The metes and bounds of claim 6 are unclear with respect to the recitation that the “generating comprises converting a score of each of said classifiers to a probability”. The claim fails to clearly set forth what aspect of a classifier is being scored, claim fails to clearly set forth the steps required for “converting a score into a probability” and the claim fails to set forth what is being characterized as probable. The Specification at page 21, lines 19-24 describes: “In some embodiments, the classifier is a linear regression classifier and said generating comprises converting a score of said classifier to a probability using a link function. As known in the art, the link function specifies the link between the target/output of the model (e.g., probability of bacterial infection) and systematic components (in this instance, the combination of explanatory variables that comprise the predictor) of the linear model. The link function says how the expected value of the response relates to the linear predictor of explanatory variable.” However, while the claims are read in light of the Specification, limitations form the Specification cannot be read into the claims.  The claim is unclear as to whether the score being converted into a probability is the “score for an outcome” determined in claim 5 (see lines 4-5) or another score. The claim does not describe how to perform the recited conversion and the skill artisan would not recognize from the claim as currently recited, what does the score pertains to, what is being characterized as probable via the “probability” and how to convert a score into a probability.
Claim 7 recites: “The method according to claim 1, further comprising validating said bacterial ARI classifier, viral ARI classifier or non-infectious illness classifier against a known dataset comprising at least two relevant clinical attributes.”
The metes and bounds of claim 7 with respect to “validating said bacterial ARI classifier, viral ARI classifier or non-infectious illness classifier against a known dataset” are unclear. The claim does not recite what aspect of a classifier is being “validated’ against a dataset. Claim 7 depends from claim 1 and there is no recitation in claim 1 that the classifiers are being applied or used for anything that can be “validated” against a dataset nor the claim recites what features, if any, of a classifier can potentially be “validated”. The meaning of the term validation is the act of confirming something as true or correct. For confirming that something is true of correct that “something” needs to be determined first and the claim fails to set forth what is this “something” within the context of the “bacterial ARI classifier”, the “viral ARI classifier” and the “non-infectious illness classifier”.  A classifier may be applied to a dataset to order or categorize said data into one or more classes and then, said categorization may be validated or checked for correctness against a set of validation data. However, the claim does not recite that the classifiers are being applied to a dataset to perform a classification and the claim does not recite what aspect of the classifier is being “validated”.  Claim 1 recites the steps for making said classifiers, there are no positive active steps of using said classifiers to provide a result that can be validated. One of skill would not recognize what aspect of the classifiers is being validated against a data set because the claim fails to clearly set forth any steps using said classifiers to provide a result that can be “validated”.
In claim 7, the metes and bounds of the term “relevant clinical attributes” are unclear. The claim recites that the classifiers are “validated” against a dataset comprising at least two “relevant clinical attributes”. However, “relevant clinical attributes” can include within its scope a myriad of clinical aspects that characterize an individual including, but not limited to, physiological, neurological, psychological, endocrinological and metabolic parameters as well as basic bodily attributes such as vital signs. Further, this term reads on both healthy and disease states and the disease states reads on infectious and non-infectious states. It is unclear how the validation of a bacterial AIR classifier, a viral ARI classifier and a non-infectious illness classifier are to apply these relevant clinical attributes or, which relevant clinical attributes are intended to fall within the scope of the claim.
The term “relevant” in claim 7 is a relative term which renders the claim indefinite. The term “relevant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite of degree, and one of ordinary skill in the art would not be reasonably appraised of the scope of the invention. In claim 7 it is unclear what aspect of the two clinical attributes is to be used for the validation and it is unclear how to determine what clinical attributes are “relevant.”
Claims 8-10 recite: “expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes listed (…) in Table 1, Table 2, Table 9, Table 10 and/or Table 12.”
Incorporation by reference to a specific figure or table ‘is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.’ Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)" (MPEP 2173.05(s)). Claims 8-10 do not qualify as “exceptional circumstances", because the entries in the tables can be copied into the claims. 
Claims 3-4 and 34 are rejected for depending on a rejected base claim.

 35 USC § 112(b) Rejection-Response to Arguments
Applicant’s arguments and amendments filed on 16 May 2022 have been considered. New grounds of rejection have been set forth based on further consideration of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The rejection herein is maintained from the previous Office Action.
 The MPEP at MPEP §2106.03 sets forth the following steps for identifying eligible subject matter at 2106.04:
(1) Are the claims directed to a process, machine, manufacture or composition of matter?
(2A)(1) Are the claims directed to a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea (“Prong One”)?
(2A)(2)  If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application (“Prong Two”)?
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept?
With respect to step (1): The Answer is “Yes”, the claims are drawn to a method. As such the claims fall into one of the four statutory categories of invention.
	With respect to step (2A)(1): The claims are directed to the following judicial exceptions:
A. Abstract ideas as mathematical concepts:
Independent claim 1 (method):
(e) normalizing the gene expression levels measured in step (d) to generate normalized gene expression values; and 
(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values.
B. Abstract ideas as mental processes:
Independent claim 1 (method):
 (f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said normalized gene expression values.
Abstract ideas include mathematical concepts, (mathematical formulas or equations, mathematical relationships and mathematical calculations), certain methods of organizing human activity, and mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information. (MPEP § 2106.04(a)(2). Laws of nature or natural phenomena include naturally occurring principles/ relations that are naturally occurring or that do not have markedly different characteristics compared to what occurs in nature (MPEP § 2106(b)).
With regard to the step of normalizing gene expression levels, this process encompasses mathematical operations and therefore is directed to mathematical calculations. 
With regard to the step of generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier, this step reads on both generating a mathematical algorithm and generating a set of rules used to classify data. Mathematical algorithms include mathematical relationships therefore under the broadest reasonable interpretation this step encompasses a mathematical concept. Since rules to classify information or objects can be generated by the human mind or by pen and paper, under the broadest reasonable interpretation this process also encompasses a mental process.
"Claims directed to nothing more than judicially recognized exceptions including abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04). Concepts identified by the Courts as Abstracts ideas include mental processes and mathematical relationships and, claims to a series of mathematical calculations based on selected information are directed to abstract ideas and f a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components then it is still in the mental processes category unless the claim cannot be practically performed in the mind  (MPEP 2106.04(a)(2) §§ III.A, III.B and IV). Accordingly, the claims recite abstract ideas.
With respect to step 2(A)(2):  The claims must therefore be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP § 2106.04(d). The claimed additional elements are analyzed alone or in combination to determine if the abstract idea is integrated into a practical application (MPEP § 2106.04(d)(I); MPEP § 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim fails to integrate the abstract idea into a practical application (MPEP § 2106.04(d)(III)).
Claim 1 recites the following additional elements that are not abstract ideas: 
(a) obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection,
(b)obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection,
(c) obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness, and 
(d) measuring on said platform the gene expression levels of a plurality of genes in each of said biological samples from steps (a), (b) and (c).
 The steps of obtaining biological samples (Steps (a)-(c)) are pre-solution activity recited at a high level of generality and nominally related to the main process. The steps to not integrate the abstract ideas into a practical application because they do not use or apply the abstract ideas in any meaningful manner.
The step of measuring gene expression levels (step (d)) is a data gathering step and directed the measurement of data needed to carry out the abstract ideas.  Data gathering does not impose any meaningful limitation on the abstract ideas, or how the abstract ideas are performed.  Data gathering steps are not sufficient to integrate an abstract idea into a practical application. (MPEP §2106.05(g)).
Dependent claims 2-10 and 34 have been analyzed with respect to step (2A)(2). 
Claim 2 recites additional extra-solution activities related to the manipulation and pre-processing of the biological samples. Claim 3 further limit the measurement step by specifying the technique used for measuring expression levels. Claim 4 recites structural limitations of the platform. Claims 5-7 recite additional abstract limitations. Additional abstract limitations cannot integrate the judicial exception into a practical application as they are a part of that exception. Claims 8-10 recite the genes used by each of the classifiers which do not provide anything significantly more that the classifiers (abstract ideas) themselves since they merely define the data used by the abstract ideas. Claim 34 recites attributes of the obtained biological sample.
Accordingly, the claims are directed to abstract ideas which are NOT integrated into a practical application.
	With respect to step (2B): Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract ideas, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract ideas (MPEP § 2106.05). The judicial exception alone cannot provide that inventive concept (MPEP § 2106.05). Identifying whether the additional elements beyond the abstract idea amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception (MPEP § 2106.05(A)(i-vi)).
With respect to claim 1, the additional pre-solution activities of (a)-(c) obtaining biological samples and (d) measuring gene expression levels do not rise to the level of significantly more than the judicial exceptions (abstract ideas).  Zaas, A. K et al; “Gene Expression Signatures Diagnose Influenza and Other Symptomatic Respiratory Viral Infections in Humans”, Cell Host & Microbe, Volume 6, Issue 3, 2009, Pages 207-217 (cited by the Applicant in the IDS filed on 15 July 2021) teaches that these steps are well-understood, routine and conventional in the field of gene expression profile for classifying infections. Specifically, Zaas explains:
“Peripheral blood leukocytes are a reservoir and migration point for cells representing all aspects of the host immune response. Gene expression patterns obtained from these cells can discriminate between complex physiologic states (Aziz et al., 2007), exposures to pathogens (Ramilo et al., 2007, Simmons et al., 2007), immune modifiers (e.g., LPS) (Boldrick et al., 2002, Kobayashi et al., 2003), and environmental exposures (Dressman et al., 2007, Meadows et al., 2008, Wang et al., 2005).While current infectious disease diagnostics rely on pathogen-based detection (Chiarini et al., 2008, Lambert et al., 2008, Robinson et al., 2008), the development of reproducible means for extracting RNA from whole blood coupled with advanced statistical methods for analysis of complex data sets now allows the possibility of classifying infections based on host gene expression profiling that reveals pathogen-specific signatures of disease.” See page 207, col. 2 under Introduction.
The references cited by Zaas further demonstrate the conventionality of these steps. See for example the publication by Ramilo et. Al. “Gene expression patterns in blood leukocytes discriminate patients with acute infections” Blood, 109 (2007), pp. 2066-2077 (cited by the Applicant in the IDS filed on 15 July 2021) who describes the analysis of gene expression patterns in blood leukocytes from patients with acute infections caused by 4 common human pathogens: (1) influenza A, (2) Staphylococcus aureus and (3) Streptococcus pneumoniae. The additional elements recited in claim 1 do not confine the use of the abstract ideas to a particular technology; it does not solve a problem rooted in or arising from the use of a particular technology and it does not improve a technology by allowing the technology to perform a function that it previously was not capable of performing. See MPEP §§2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract ideas, and so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

35 USC § 101 Rejection-Response to Arguments
In this response the text presented in italics corresponds to the Applicant’s explicit arguments presented in the remarks filed on 16 May 2022. Applicant’s arguments filed on 16 May 2022 have been considered. The Applicant asserts the following:
	1) That “claim 1 recites significantly more than an abstract idea. Specifically, the invention at least represents an improvement in the technical field.” To support this assertion the Applicant refers to lines 10-12 on page 4 of the Specification as filed which states that “Current diagnostics methods are thus limited in their ability to differentiate between a bacterial and viral infection, and symptoms arising from non-infectious causes, or to identify co- infections with bacteria and virus.” The Applicant then adds that “the improvement is illustrated on page 54, lines 9-11 (paragraph [0164]), for example, Overall accuracy [of the classifiers] was 87% (238/273 concordant with clinical adjudication), which was more accurate than procalcitonin (78%, p<0.03) and three published classifiers of bacterial vs. viral infection (78%-83%)” and concludes that “the classifiers created with the methods as claimed performs with unprecedented accuracy and clinical applicability, allowing health care providers to use the response of the host to reliably determine the nature of the infectious agent, to the level of pathogen class, or to exclude an infectious cause of symptoms in an individual patient presenting with symptoms that, by themselves, are not specific. See, page 4, lines 25-29 (paragraph [0012]). Accordingly, the invention is an improvement in the technical field.” See Remarks page 12.
It is respectfully submitted that these arguments are not persuasive. Firstly, the Applicant has not set forth what is the technical field being improved or the problem being solved. Page 4, lines 10-12 explains the limitations of current diagnostic methods for Acute Respiratory Infections (ARI). However, the claims are not directed to diagnostic methods for ARI’s but to a method of making classifiers for a platform. Assuming for the sake of argument, that the purported improvement is to methods for making classifiers, nothing in the portions of the Specification referred to by the Applicant describe an improvement in the technological field of methods for making classifiers. Page 55, lines 6-12 of the Substitute Specification describes:
“Gene expression-based classifiers were developed for bacterial acute respiratory infection (71 probes), viral acute respiratory infection (33 probes), or a non-infectious cause of illness (26 probes). The three classifiers were applied to 273 patients where class assignment was determined by the highest predicted probability. Overall accuracy was 87% (238/273 concordant with clinical adjudication), which was more accurate than procalcitonin (78%, p<0.03) and three published classifiers of bacterial vs. viral infection (78-83%). The classifiers developed here externally validated in five publicly available datasets (AUC 0.90-0.99). We compared the classification accuracy of the host gene expression-based tests to procalcitonin and clinically adjudicated diagnoses, which included bacterial or viral acute respiratory infection or non-infectious illness.”
	
This part of the Specification describes an example using the classifiers to diagnose acute respiratory infections. In particular, this Example describe the overall accuracy of the bacterial, viral and non-infectious cause of illness classifiers. This example of classifier performance is not linked to the method for generating said classifiers. That is, this example does not show that the method of generating the classifiers is improved.  MPEP § 2106.04(d)(1) explains that “A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field”. This section of the MPEP also explains that “if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification”.  In the instant case, the Applicant the Applicant has not pointed out to the portions of the Specification that provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to a method of making classifiers for a platform and, the Applicant has provided any persuasive arguments on how the elements recited in addition to the abstract ideas provide an improvement to the technological field of methods for making classifiers for a platform by, for example, using or applying the abstract ideas in a meaningful manner. Secondly, with respect to the Applicant’s arguments pertaining the description on page 4, lines 25-29 of the Substitute Specification, this part of the Specification describes: “This multi-component test performs with unprecedented accuracy and clinical applicability, allowing health care providers to use the response of the host (the subject or patient) to reliably determine the nature of the infectious agent, to the level of pathogen class, or to exclude an infectious cause of symptoms in an individual patient presenting with symptoms that, by themselves, are not specific”. As explained above, the instant claims are directed to a method of making classifiers for a platform. The claims are not directed to “multi-component test” to determine the nature of the infectious agent or the level of pathogen class. This argument is not commensurate with the scope of the claims.
2)That “obtaining peripheral blood sample to diagnose acute respiratory infections is not well-understood, routine or conventional activity in the field.” And that “obtaining peripheral blood samples amounts to significantly more than the alleged judicial exception”. See Remarks at page 13.
It is respectfully submitted that this argument is not persuasive. Firstly, claim 1 does not recite obtaining a peripheral blood sample and, as explained in 1) above, the claims are not directed to the diagnosis of acute respiratory infections, the claims are directed to methods of making classifiers for a platform. This argument is not commensurate with the scope of the claims. Secondly, as explained in the previous Office Action the step of obtaining biological samples is an element in addition to the recited abstract ideas. When this element is analyzed alone and in combination with the additional element of measuring gene expression levels said element does not provide an inventive concept because it is well-understood routine and conventional in the field. Factual evidence of this conclusion was provided by the Examiner in the previous Office Action by referring to paragraph 39 of Banchereau and to the references cited therein, which describes:
“Various biochemical and molecular biology methods are well known in the art. For example, methods of isolation and purification of nucleic acids are described in detail in WO 97/10365, WO 97/27317, Chapter 3 of Laboratory Techniques in Biochemistry and Molecular Biology: Hybridization With Nucleic Acid Probes, Part I. Theory and Nucleic Acid Preparation, (P. Tijssen, ed.) Elsevier, N.Y. (1993); Chapter 3 of Laboratory Techniques in Biochemistry and Molecular Biology Hybridization With Nucleic Acid Probes, Part 1. Theory and Nucleic Acid Preparation, (P. Tijssen, ed.) Elsevier, N.Y. (1993); and Sambrook et al., Molecular Cloning: A Laboratory Manual, Cold Spring Harbor Press, N.Y., (1989); and Current Protocols in Molecular Biology, (Ausubel, F. M. et al., eds.) John Wiley & Sons, Inc., New York (1987-1999), including supplements such as supplement 46 (April 1999)..”

The references cited in this portion of Banchereau provide further evidence that obtaining biological samples and measuring gene expression levels are well-known and conventional. Herein, the Applicant has not rebutted the teachings by Banchereau used to support this conclusion. While claim 1 does not recite a step of obtaining a peripheral blood sample, for the purpose of compact prosecution and to further demonstrate that this step and the measuring gene expression levels are well-understood, routine and conventional in the field, this Office Action points out specific portions of Zaas, A. K et al. See above.
	The rejection herein has been maintained.

Claim Rejections - 35 USC § 102(a)(2)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2008/0171323 to Banchereau (cited by the Applicant in the IDS 20 December 2017).
The rejection herein is maintained from the previous office action.
Banchereau teaches methods for analyzing samples for the prognosis and diagnosis of infectious diseases using multiple variable gene expression analysis (¶ 8).
With regard to claim 1, Banchereau teaches a method for making classifiers for a platform, wherein the classifiers comprise a bacterial acute respiratory infection (ARI) classifier, a viral ARI classifier and a non- infectious illness classifier for the platform (¶ 61, 68 and 82). Banchereau teaches disease-specific transcriptional vectors for identifying and distinguishing diseases are calculated for infectious (bacterial, viral) and non-infectious (Systemic Lupus Erythematosus-SLE) diseases. 
said method comprising: 
(a) obtaining biological samples from a plurality of subjects known to be suffering from a bacterial acute respiratory infection (¶ 28-29, 75, 117). Banchereau teaches that samples from patients with influenza are collected.
(b) obtaining biological samples from a plurality of subjects known to be suffering from a viral acute respiratory infection (¶ 28-30, 75, 117). Banchereau teaches that samples from patients with a bacterial infection (S.pneumoniae) are collected.
 (c) obtaining biological samples from a plurality of subjects known to be suffering from a non-infectious illness (¶ 135). Banchereau teaches that samples from Systemic Lupus Erythematosus (SLE) patients are collected. 
The Applicant has not provided a definition of the term “non-infectious”. This term is interpreted based on its plain meaning as any caused by the entrance into the body of pathogenic agents. SLE is an autoimmune disease and it is not caused by the entrance into the body of pathogenic agents.
(d) measuring on said platform the gene expression levels of a plurality of genes in each of said biological samples from steps (a), (b) and (c);
(e) normalizing the gene expression levels measured in step (d) to generate normalized gene expression values (¶ 13, 71, 135 and 148). Banchereau teaches that samples Gene expression patterns of r the samples obtained from patient with various infectious disease sates and from patients with SLE are determined.
(f) generating a bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifier for the platform based upon said gene expression values normalized in step (e), to thereby make the classifiers for the platform (¶11, 68-69, 82; Table 1 and Figure 6). Banchereau teaches that disease-specific transcriptome expression vectors are calculated and used to differentiate between genes correlated with an infection with Influenza versus bacteria, an immune response, anti-apoptosis; cell growth and/or maintenance and miscellaneous genes.
wherein said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier are generated together (¶56) Brancheau teaches that vectors are generated concurrently form the gene expression profiles from a condition of interest including acute infections and non-infections (autoimmune disorders) is performed concurrently. 
With regard to claim 2, see Banchereau at ¶ 39, 65 and 75.
With regard to claim 3, see Banchereau at ¶ 66.
With regard to claim 4, see Banchereau at ¶ 71. The invention is applied to gene expression monitoring systems. 
With regard to claim 7, see Banchereau at ¶ 27 and 29-31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
B. Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171323 to Banchereau as applied to claim 1 above and in further view of US 2005/0209785 to Wells (cited by the Applicant in the IDS 20 December 2017).
The rejection herein has been maintained from the previous office action.
Banchereau teaches a method for making classifiers based on gene expression values. 
However, Banchereau does not teach that generating the classifiers comprises iteratively:
(i)    assigning a weight to each of the normalized gene expression values, entering the weights and expression values for each of the genes into a classifier equation and determining a score for an outcome for each of the plurality of subjects, then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects, and then
(iii)    adjusting the weight until the accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein gene expression values having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier onto one or more databases (as in claim 5) and that the bacterial ARI classifier, a viral ARI classifier and a non-infectious illness classifiers are linear regression classifier and said generating comprises converting a score of each of said classifiers to a probability (as in claim 6).
Wells teaches methods for generating a classifier based on gene expression data (Abstract, ¶ 30 and 51). 
Wells teaches that the method comprises the following steps:
 (i)    assigning a weight for each normalized gene expression value wherein physical variables (discriminatory variables) include gene expression values and the method comprises calculating a weighted average of said values (¶ 53, 108 and 109)
entering the weight and expression value for each gene into a classifier (e.g., a linear regression classifier) equation wherein the weighted discriminatory variables data is entered into a classifier (¶ 108). The classifier is generated based on a linear regression algorithm (¶ 186 and 190).
and determining a score for outcome selected from a bacterial infection, a viral infection, and not infected, for each of the plurality of subjects wherein a score is assigned to the first physical variable that represents the ability for the first physical variable to accurately classify the plurality of biological samples into correct ones of the two or more known subject classes (¶ 33, 35 and 54). As just explained, the classifiers are built based on the physical (discriminatory) variables.
 then
(ii)    determining the accuracy of classification for each outcome across the plurality of subjects wherein the cutoff by which to distinguish between two classes or subclasses from the resulting intermediate combined classifier is determined (¶ 108).
and then
(iii)    adjusting the weight until accuracy of classification is optimized, to provide said bacterial ARI classifier, viral ARI classifier and non-infectious illness classifier for the platform, wherein normalized gene expression values having a non-zero weight are included in the respective classifier, and optionally uploading components of each classifier (genes, weights and/or etiology threshold value) onto one or more databases wherein the classifier data points are quantized to one-bit accuracy by assigning those greater than the cutoff a value of one and those below the cutoff a value of zero (¶ 108, 114 and 190). The method steps are repeated for each group of variables to form each of the classifiers. The classifier is a linear regression classifier (¶ 190) and the score corresponds to the p-value for a t-test (¶ 55).
Banchereau and Wells are directed to methods for making classifiers based on gene expression values. 
Thus, Banchereau and Wells are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Banchereau with Wells. One would have been motivated to do so and had a reasonable expectation of success in doing so because Wells teaches that the classifier generated according to the disclosed method has the advantage of providing a strong diagnostic efficacy (Wells at ¶ 184) which is of relevance to Banchereau who is explicitly directed to diagnosis of infectious diseases (Banchereau at ¶ 140). The skilled artisan would be motivated for said combination because this would lead to the predictable result of improving the diagnostic efficacy of Banchereau’s method. An additional advantage is realized by providing a method which enables the determination of the underlying chemical or physical basis for disease discrimination (Wells at ¶ 135).
C. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0171323 to Banchereau as applied to claim 1 above and in further view of Hu, X. et al; “Gene expression profiles in febrile children with defined viral and bacterial infection”; PNAS, July 30, 2013; Vol. 110, no. 31; pages 12792-12797 (hereinafter Hu-cited in the previous Office Action).
The rejection herein has been maintained.
Banchereau teaches a method for making classifiers based on gene expression values. 
However, Banchereau does not teach that the bacterial ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes listed as part of a bacterial ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12 (as in claim 8), that the vital ARI classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes listed as part of a viral ARI classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12  (as in claim 9) or, the non-infectious illness classifier comprises expression levels of 5, 10, 20, 30 or 50, to 80, 100, 150 or 200 of the genes  listed as part of a non-infectious illness classifier in Table 1, Table 2, Table 9, Table 10 and/or Table 12 (as in claim 10).
Hu teaches gene expression-based classifiers for distinguishing virus-positive febrile children and febrile children with acute bacterial infection from virus-negative afebrile children (Figures 1 and Figure 4). 
Pertaining claim 8,  Hu teaches that the genes used for classification include: ISG15 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12), IFIT 27 (Table 1), MX1 (as in Applicant’s Table 1), IFIT1 (as in Applicant’s Table 12), IFNGR2 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 1), OAS 3 (as in Applicant’s Table 1).
Pertaining claim 9, Hu teaches that the genes used for classification include OASL (as in Applicant’s Table 1), ISG15 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12), IFNGR2 (as in Applicant’s Table 1), MX1 (as in Applicant’s Table 1), IFNGR2 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 1) and OAS 3(as in Applicant’s Table 1).
Pertaining claim 10, Hu teaches that the genes used for classification include ISG15 (as in Applicant’s Table 1), IFI6 (as in Applicant’s Table 12), HERC5 (as in Applicant’s Table 12), IFIT3 (as in Applicant’s Tables 1 and 12), MX1 (as in Applicant’s Table 1), HERC5 (as in Applicant’s Table 1) and OAS 3 (as in Applicant’s Table 1).
Banchereau and Hu are directed to classifiers based on gene expression values for discerning amongst vital, bacterial and non-infectious diseases. 
Thus, Banchereau and Hu are directed to the same field of endeavor.
It would have been prima facie obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have combined the teachings of Banchereau with Hu. One would have been motivated to do so and had a reasonable expectation of success in doing so because Hu teaches that using classifier probes based on the expression of the genes shown in Figure 4 improves the accuracy in identifying a disease state (see Hu at page 12794 col. 2; page 12796 col. 1) which is of relevance to Banchereau who is explicitly directed to enhancing the accuracy in the discrimination of disease states based on gene classifiers. See Banchereau at ¶ 27, 29, 119-121. 

35 USC § 102(a)(2) Rejection-Response to Arguments
Applicant’s arguments and amendments filed on 16 May 2022 have been considered. The Applicant asserts the following:
1) That “the Banchereau reference does not teach generating classifiers of all three of the recited categories together, as taught by the present application and recited in claim 1 present herein, which results in classifiers that are more accurate in distinguishing the different disease states”.
It is respectfully submitted that this argument is not persuasive. The vectors are generated concurrently form the gene expression profiles from a condition of interest including acute infections and non-infections (autoimmune disorders) is performed concurrently. See Banchereau at ¶ 56.  
2) That “the Banchereau reference does not teach using weights with their genes. The "vectors" of Banchereau are transcriptional expression data that reflects the proportion of differentially expressed genes, such as the proportion of transcripts differentially expressed between healthy subjects versus patients.”
It is respectfully submitted that this argument is not persuasive. None of claims 1-4 and 7 for which the 35 USC §102(a)(2) rejection applies recites the “use of vectors with genes”. This argument is not commensurate with the scope of the claims.
35 USC § 103 Rejection-Response to Arguments
Applicant’s arguments and amendments filed on 16 May 2022 have been considered. The Applicant asserts the following:
1) With regard to claims 5 and 6, the Applicant asserts that “the Banchereau reference does not teach generating classifiers of all three of the recited categories together as recited in claim 1, which results in classifiers that are more accurate in distinguishing the different disease states. Addition of the Wells reference does not remedy this deficiency” and that “the Wells reference refers to various approaches for optimization, with intermediate classifiers and meta classifiers, and no one approach is suggested. See also paragraph [0113] of Wells, which notes that many such approaches may be used”. The Applicant then concludes that “the various paragraphs cited in the Office Action would not have provided the requisite guidance or motivation to use the particular steps recited in claims 5 and 6”.
It is respectfully submitted that these arguments are not persuasive. Banchereau teaches generating the classifiers at the same time. See response to arguments pertaining the rejection of claim 1 under 35 USC § 102(a)(2) above. The Applicant has not specifically pointed out which limitations in claims 5 and 6 are not taught by Wells and/or the reasons why one of ordinary skill in the art would not be motivated to combine Banchereau with Wells. Further, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
3) With regard to claims 8-10 the applicant asserts that “the Banchereau reference does not teach generating classifiers of all three of the recited categories together as taught by the present application, which results in classifiers that are more accurate in distinguishing the different disease states. Addition of the Hu reference does not remedy this deficiency. It is respectfully submitted that these arguments are not persuasive. Banchereau teaches generating the classifiers at the same time. See response to arguments pertaining the rejection of claim 1 under 35 USC § 102(a)(2) above.


Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1671  
                                                                                                                                                                                                      /MARY K ZEMAN/Primary Examiner, Art Unit 1672